DocuSign Envelope ID: 81FA9B19-5B42-4275-B9F5-9F0191F773B8




          1
                                                      IN THE UNITED STATES BANKRUPTCY COURT
          2
                                                    FOR THE WESTERN DISTRICT OF WASHINGTON
          3     In re:                                                                                                Case No: 20-12450 TWD

          4      Beverly Jane Cary                                                                                    DECLARATION OF DEBTOR IN SUPPORT
                                                                                                                      OF MOTION TO CONVERT FROM
          5                                                                                                           CHAPTER 7 TO CHAPTER 13
                                                                Debtor,

          6
                I, Beverly Jane Cary declare as follows:
          7
                          1. I am 71 years old and will be turning 72 in August. I am competent to testify
          8                  based upon personal knowledge to the matters stated herein.
                          2. I am the debtor in this matter.
          9
                          3. I have not converted previously from any other chapter.
        10                4. I live with my daughter and grandson, am on a fixed income and my current
                             mortgage payment of $1,245 per month. This is far less than we would be required
        11                   to pay if I were forced to leave my home and have to pay rent. To the extent
                             additional contributions are needed to help fund a feasible chapter 13 plan I have
        12                   my daughter who is willing to help more as well as other family members. We will
                             make it work.
        13
                          5. I wish to pay the creditors any and all recoverable liquidation values directly
                             through a chapter 13 rather than risk losing my home in a chapter 7 because of
        14
                             equity growth that may occur post-petition in the chapter 7.
        15             I declare under penalty of perjury of the laws of the State of Washington and the
                    United States of America that the foregoing is true and correct to the best of my
        16          knowledge and belief.

        17                           Dated         3/23/2021


        18
                                                                                                                     Beverly Jane Cary, Debtor
        19

        20

        21

        22

        23           DECLARATION OF DEBTOR IN SUPPORT OF                                                                       Law Office of Mark McClure, P.S.
                     MOTION TO CONVERT FROM CHAPTER 7 TO                                                                      1103 West Meeker Street, Ste 101
                     CHAPTER 13-- 1                                                                                                    Kent, WA 98032
        24                                                                                                                              (253) 631-6484
                     z:\legal ii\2020\bankruptcy\cary, beverly jane\motions\motion to convert\unsigned\motion ch 7
                     to ch 13 ii.doc
        25
              Case 20-12450-TWD                             Doc 23               Filed 03/23/21                      Ent. 03/23/21 14:40:02      Pg. 1 of 1
